DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction and Election of Species Requirement
	Applicant’s amendment received 5/26/22 (hereinafter “amendment”) has been accepted and entered.  In response to a restriction requirement, applicant elected, without traverse, Group I comprising claims 12-19.  Accordingly, claim 20 has been withdrawn. In response to an election of species requirement, applicant elected, with traverse, species i) comprising claims 7 and 16. Accordingly, claims 8 and 17 (species ii) and claims 9-10 and 18-19 (species iii) are withdrawn. In addition, new claims 21-26 are added. Accordingly, claims 1-7, 11-16 and 21-26 are examined herein.
Applicant traverses the election of species requirement on the grounds that the species are not mutually exclusive because “claims 7, 8, and 9 disclose three representations of the boundary information, with multiple pixels, same interval step and different interval steps of the boundary information respectively recited”. However, such an argument does not provide evidence, rationale or reasoning as to why that the requirements of these “three representations of boundary information”, as claimed, are not mutually exclusive. Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). 

For example, species i) requires boundary information pixel coordinates (x,y) wherein all pixel coordinates are fully represented by a vertical and horizontal coordinates and no functions or correlations such as step_method or step are used to represent pixel interpolation, whereas species ii) does require functions or correlations used to represent pixel interpolation and the boundary information pixel coordinates are not fully represented by a vertical and horizontal coordinates. Each of the species requires search in variant subclasses particular to different manners of representing pixels with their own particular manners of calculations, representations and pixel interpolation as noted in the restriction requirement. In addition, the specification clarifies that these are different and mutually exclusive methods of representing information about an initial drivable region (Spec. ¶¶ 68- 72 “The information about an initial drivable region may be represented in a plurality of manners . . . Manner 2 . . . Manner 3 . . . Manner 4). In addition, the specification does not present any embodiments where Manners 2, 3, or 4 are combined or used together. 
Applicant also provides a conclusory argument that “these representations . . . should be able to be searched in a same classification without additional burden”. However, this is not found persuasive because as stated in MPEP 803, “a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search”.  See also MPEP 808.02.   In the restriction requirement an explanation was provided as to how each species belonged to separate and classifications that must be searched for respective species.  Accordingly, a prima facie case of a serious burden on the examiner was established.  In addition, Applicant did not address these separate classifications or explain why these separate classifications fail to show a serious burden. Accordingly, the prima facie case of burden has not been rebutted by Applicant. 

Claim Objections
Claims 4 and 14 are objected to because of the following informalities: the limitation “the region of interest has obstacle” is grammatically incorrect.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 21-23, 14-15, 22 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 3 and 14, the metes and bound of what is and is not required with respect to the limitation “whether a region of interest exists in the initial drivable region” (claim 3) and similarly “a region of interest exists in the initial drivable region” because under a broadest reasonable interpretation in view of the specification, the “initial drivable region” is a “region that the vehicle is able to travel within” (claim 1) and “region of interest” is defined by the specification as “a region in which a vehicle can travel” (Spec. ¶ 148) such that it is unclear and indefinite as to how a region of interest further characterizes an initial drivable region, or what it means when the claims require that there is a region the vehicle can travel in a region a vehicle can travel, according to a broadest reasonable interpretation. 
In addition, no limiting definition is provided for region of interest such that what is and is not required to be delimited by the term is indefinite. In fact, the term can denote opposite and mutually exclusive meanings (Spec. ¶ 148 “the region of interest is a region in which a vehicle can travel, or . . . region in which a vehicle cannot travel”; claims 21 and 24). Accordingly, because the ROI can both be a region where the vehicle can travel or cannot travel, under a broadest reasonable interpretation, it is further unclear how it could be determined that a region of interest does not exist (i.e., claims 3 “determining . . . whether a region of interest exists in the initial drivable region”; claim 6 “determining that the region of interest does not exist”). In addition, the specification fails to provide any explanation, examples or other disclosure on how the invention would determine a region of interest does not exist. Claims 4-6, 15, 21, 23-24 and 26 are further rejected under 112(b) for additional recitations of the indefinite term “region of interest” for similar reasons. The claims depending from claims 3 and 14 are also rejected on the basis of dependency. It is recommended to clarify in the claims the qualities of a “region of interest” such that the metes and bound of what it does and does not require are sufficiently clear, including ensuring that the term does  not encompass mutually exclusive definitions.
Claim 22 and 25 are also rejected under 112(b) as indefinite for usage of the term “a suspicious detection result” which is a relative term which renders the claim indefinite. The term “suspicious” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, although an example of something that is suspicious can be an inaccurate detection result, the metes and bounds of what is and is not suspicious cannot be ascertained by the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Given the lack of clarity of the term “region of interest” noted above in the 112(b) rejection, including that under a broadest reasonable interpretation, the term can have opposite meanings (i.e., it is a region that is drivable or non-drivable) the specification fails to enable a PHOSITA to make or use the invention. Specifically, a PHOSITA at the time of effective filing would not know how to determine that a drivable or non-drivable region of interest does not exist, since all regions are either drivable or non-drivable. In addition, the specification fails to provide any explanation, examples, processes or other guidance as to how such a determination could be carried out. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-16 and 21-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by CN 108960183 to Li et al. (Li), cited by applicant in the IDS dated 1/12/22 (translation attached). 
With respect to claims 1 and 12, Li discloses a method comprising:
obtaining first information, wherein the first information comprises information about an initial drivable region in a physical region for a vehicle and is based on at least one image of the
physical region, and the at least one image is from at least one camera module, the initial
drivable region being an region that the vehicle is able to travel within, 
(¶¶ 8-10 “vehicles current lane drivable area . . . Machine vision-based lane line extraction and fitting: After the camera is installed and calibrated, it collects image information, preprocesses the image information, obtains road edge information, divides the near and far fields of view, and extracts and fits the lane lines at the near and far fields, respectively and obtain relevant information”) 
(claim 1 “Extraction and fitting of lane lines based on machine vision: image information is acquired after camera calibration, preprocessing of image information, obtaining road edge information, dividing near and far fields, and extracting lane lines at near and far fields respectively”)
(¶5 “driving area of the vehicle can be determined in combination with the lane line”)
(¶ 26 “lane line extraction and fitting based on machine vision”)
wherein the information about the initial drivable region comprises: 
information of at least one pixel of an image of the initial drivable region; or
(¶ 35 “For image information, the road edge is extracted after information preprocessing, and the road is divided into near and far vision fields according to distance”; ¶ 60 “Considering the width of the lane line, stop scanning when multiple white pixels are continuously searched, and take the first white pixel scanned. The point is used as the feature point of the curve segment of the lane line. Taking the x-coordinate of each feature point as the input and the y-coordinate as the expected output”; ¶65 “Map the identified lane lines to the edge map in the image preprocessing stage, select points on the lane lines at equal intervals on the lane lines identified in the edge map, and take the points on the lane line as the center to the left and right directions Extend 2 pixels respectively. If there are edge points within the range of 2 pixels on the left and right sides, the area is recorded as a solid line area, otherwise, it is recorded as a dotted line are”)
the information about the initial drivable region comprises boundary information of the image of the initial drivable region;
	(¶ 27 “Figure 3 is the lane line model”; FIG. 3 depicting the boundary of lane lines bounding areas a and b; ¶¶ 43-61) (¶10, lane lines)(¶5 “driving area of the vehicle can be determined in combination with the lane line”) (¶ 26 “lane line extraction and fitting based on machine vision”)
obtaining second information, wherein the second information comprises radar detection information of the physical region; and
(¶ 8 “fusion of vision and millimeter-wave radar, which is combined with the vehicle's current lane drivable area to judge the target”; ¶ 11 “the information is collected, the radar targets are screened and filtered, the stationary and moving targets are retained”)
(claim 1 “Lane line extraction and fitting based on millimeter wave radar: After radar calibration, the information is collected, the radar target is filtered and filtered, the stationary target and the moving target are retained, and the lane line is fitted according to the position and quantity related information of the stationary target”)
determining, based on the first information and the second information, whether to update the initial drivable region to obtain a first drivable region within which the vehicle is able to travel obstacle-free.
	(¶ 12-13 “Determination of drivable area: Integrate the lane line information output by image information processing with the lane line information output by millimeter wave radar information processing to output the drivable area”; ¶15 “The data processing unit is configured to receive the detection information of the camera and the millimeter wave radar, process the detection information, and output the final result.”; ¶20-21 “Taking into account the curve characteristics of the expressway and the distribution law of the stationary object group beside the road, the information of the stationary object group returned by the radar is used to fit the lane line”; ¶ 22 “Combined with the drivable area of the current lane and the type of lane line, the fusion method based on vision and millimeter wave radar is used to identify the target at the curve, which effectively eliminates the invalid target”; ¶35 “For the radar information, the static target information and the moving target information are retained after filtering the empty signal and invalid signal”)
	(claim 1 “The travelable area is determined: the lane line information output by the image information processing is merged with the lane line information output by the millimeter wave radar information processing, and the travelable area is output . . . target recognition based on fusion of Vision and Millimeter Wave Radar . . . moving target . . . image processing algorithm is used for the target. Identify and output the final valid target information”)

With respect to claims 2 and 13, Li discloses the radar detection information comprises detection information of the initial drivable region.
(¶ 8 “fusion of vision and millimeter-wave radar, which is combined with the vehicle's current lane drivable area to judge the target”; ¶ 12-13 “Determination of drivable area: Integrate the lane line information output by image information processing with the lane line information output by millimeter wave radar information processing to output the drivable area”; ¶15 “The data processing unit is configured to receive the detection information of the camera and the millimeter wave radar, process the detection information, and output the final result.”; ¶20-21 “Taking into account the curve characteristics of the expressway and the distribution law of the stationary object group beside the road, the information of the stationary object group returned by the radar is used to fit the lane line”; ¶ 22 “Combined with the drivable area of the current lane and the type of lane line, the fusion method based on vision and millimeter wave radar is used to identify the target at the curve, which effectively eliminates the invalid target”; claim 1 “The travelable area is determined: the lane line information output by the image information processing is merged with the lane line information output by the millimeter wave radar information processing, and the travelable area is output”)

With respect to claims 3, as best understood in view of the 112(b) rejection above, Li discloses determining, based on the first information and the second information, whether a region of interest exists in the initial drivable region. 
(¶ 75 “target recognition based on vision and millimeter wave radar fusion combined with the drivable area is shown in Figure 5”)
(¶ 76 “The information of moving objects is obtained by radar, and after coordinate transformation and time sequence are unified, it is projected into the corresponding image. If the projected point is located in the drivable area of the current lane, the projected point is used as the center to determine the area of interest, and image processing is used to determine the area of interest . . . algorithm completes the target recognition and outputs the corresponding information of the target . . . otherwise the target considers it to be a "false" target and discards it.”; ¶ 4-5 “on a curved road section, there are usually multiple target vehicles in front of it. At this time, the system often has the phenomenon of confusion or loss of target vehicles, which leads to a rear-end collision caused by abnormal acceleration or deceleration of the cruise vehicle . . . considering the characteristics of the radar itself, some guardrails, buildings and signs on both sides of the curve will also be transmitted back by the radar, and these targets may produce false alarms for vehicle control. Once a false alarm occurs, it may cause a traffic accident and affect the normal operation of the expressway . . . use machine vision recognition technology, or the sign position of millimeter wave radar data (movement, new target and other indicators) to identify the target in front of the vehicle. The accuracy rate will be greatly reduced. If the driving area of the vehicle can be determined in combination with the lane line, and the objects in the area can be analyzed, the accuracy of target recognition can be effectively improved”; ¶ 13 “Target recognition based on fusion of vision and millimeter-wave radar: For the moving targets detected by the radar, the effective target is preliminarily identified in combination with the drivable area, and the effective target points are transferred to the image coordinate system through projection transformation, and image processing algorithms are used to identify the target. Identify and output the final valid target information”; ¶ 22 “Combined with the drivable area of the current lane and the type of lane line, the fusion method based on vision and millimeter wave radar is used to identify the target at the curve, which effectively eliminates the invalid target and solves the current ACC and AEB system. The problem of confusion in front of the curve.”; Fig. 5, ¶29; ¶ 35; ¶67; ¶¶ 75-77; claim 1 “Target recognition based on fusion of Vision and Millimeter Wave Radar: For the moving target detected by the radar, combined with the travelable area to make a preliminary determination of the effective target, the effective target point is transferred to the image coordinate system through projection transformation, and the image processing algorithm is used for the target. Identify and output the final valid target information”)
(¶ 65 “judging whether the obstacles in the adjacent lane have an impact on the vehicle in this lane”; ¶ 67 “According to the characteristics of millimeter-wave radar, it has a high reflectivity for stationary objects such as road guardrails, and many of the returned targets will be points on the guardrails . . . calculate the curvature of the road ahead through the position information of the stationary object returned by the radar relative to the vehicle”) 

With respect to claims 4 and 14, as best understood in view of the 112(b) rejection above, Li discloses 
determining that the region of interest exists;
obtaining, based on the first information and the second information, second drivable
region information and region information of the region of interest;
detecting the region of interest to determine a detection result of the region of interest, the detection result indicating whether the region of interest has obstacle; and
determining the first drivable region based on the second drivable region information and the detection result of the region of interest.
(¶ 76 “The information of moving objects is obtained by radar, and after coordinate transformation and time sequence are unified, it is projected into the corresponding image. If the projected point is located in the drivable area of the current lane, the projected point is used as the center to determine the area of interest, and image processing is used to determine the area of interest . . . algorithm completes the target recognition and outputs the corresponding information of the target . . . otherwise the target considers it to be a "false" target and discards it.”; ¶ 4-5 “on a curved road section, there are usually multiple target vehicles in front of it. At this time, the system often has the phenomenon of confusion or loss of target vehicles, which leads to a rear-end collision caused by abnormal acceleration or deceleration of the cruise vehicle . . . considering the characteristics of the radar itself, some guardrails, buildings and signs on both sides of the curve will also be transmitted back by the radar, and these targets may produce false alarms for vehicle control. Once a false alarm occurs, it may cause a traffic accident and affect the normal operation of the expressway . . . use machine vision recognition technology, or the sign position of millimeter wave radar data (movement, new target and other indicators) to identify the target in front of the vehicle. The accuracy rate will be greatly reduced. If the driving area of the vehicle can be determined in combination with the lane line, and the objects in the area can be analyzed, the accuracy of target recognition can be effectively improved”; ¶ 13 “Target recognition based on fusion of vision and millimeter-wave radar: For the moving targets detected by the radar, the effective target is preliminarily identified in combination with the drivable area, and the effective target points are transferred to the image coordinate system through projection transformation, and image processing algorithms are used to identify the target. Identify and output the final valid target information”; ¶ 22 “Combined with the drivable area of the current lane and the type of lane line, the fusion method based on vision and millimeter wave radar is used to identify the target at the curve, which effectively eliminates the invalid target and solves the current ACC and AEB system. The problem of confusion in front of the curve.”; Fig. 5, ¶29; ¶ 35; ¶67; ¶¶ 75-77; claim 1 “Target recognition based on fusion of Vision and Millimeter Wave Radar: For the moving target detected by the radar, combined with the travelable area to make a preliminary determination of the effective target, the effective target point is transferred to the image coordinate system through projection transformation, and the image processing algorithm is used for the target. Identify and output the final valid target information”)
(¶ 5 “If the driving area of the vehicle can be determined in combination with the lane line, and the objects in the area can be analyzed, the accuracy of target recognition can be effectively improved, but this requires the identification of the lane line to be accurate enough” ¶ 20 “Taking into account the curve characteristics of the expressway and the distribution law of the stationary object group beside the road, the information of the stationary object group returned by the radar is used to fit the lane line, which improves the utilization rate of the radar information”)

With respect to claims 5 and 15, Li discloses detecting the region of interest comprises: classifying1 image information corresponding to the region of interest.
(i.e., straight line/ curved line, near field/ far field classification including neural network model ¶ 43 “the near field of view of the lane line appears as a straight line, and the far field of view will be divided into straight lines and curves according to the actual road conditions, and the area of interest is divided into near field areas. a and part b of the far field area. The area a is fitted with a straight line model, and the area b is fitted with a BP neural network model. The lane line model is shown in Figure 3, where p0 and p1 are the intersection points of the two lane lines in the area where the two fields of view meet, and q0 , q1 are the other two endpoints of the near field line, respectively.”; ¶60-62 “Comparing the number of pixels on both sides to complete the lane line bending direction judgment”) 
(classify type of lane line in image information, i.e., dashed line/ solid line ¶ 65 “Since the type of lane line is of great significance for judging whether the vehicle meets the lane changing conditions, and also for judging whether the obstacles in the adjacent lane have an impact on the vehicle in this lane, the type of lane line is further judged . . . If there are edge points within the range of 2 pixels on the left and right sides, the area is recorded as a solid line area, otherwise, it is recorded as a dotted line area”; classification/ high or low number of stationary objects ¶ 68)

With respect to claim 6, as best understood in view of the 112(b) rejection above, Li discloses determining that the region of interest2 does not exist; and
obtaining second drivable region information based on the first information and the second information, wherein the second drivable region information indicating the first drivable region.
(¶ 76 “algorithm completes the target recognition and outputs the corresponding information of the target . . . otherwise the target considers it to be a "false" target and discards it.”; ¶35 “For the moving target information detected by the radar, it is converted into the image coordinate system through projection transformation. If it is located in the drivable area of the road, the target fusion is performed to output the final result; if it is not in the drivable area of the road, the lane line type is considered, if it is outside the dotted line, also start the machine vision target recognition module to perform target fusion, otherwise the target is considered to be a "false" target and filtered out”)
(¶ 18 “Problems that the lane lines cannot be detected, such as missing lane lines and wear”; ¶60 “Considering that the vehicle will encounter the lack of lane lines, wear and other lane lines that cannot be detected during the driving process”; ¶ 22 “fusion method based on millimeter wave radar (i.e., second drivable region information) is used to identify the target of the curve, which effectively eliminates the invalid target”; ¶ 35; ¶¶ 67-68, 75-77). 

With respect to claims 7 and 16, Li discloses the boundary information includes information about f pixels of the image of the initial drivable region corresponding to a boundary of the initial drivable region, and the information about the f pixels is represented as [(u1, h1), (u2, h2), (u3, h3), •••, (ui,hi), ..., ( Ut,ht)] in a pixel coordinate system, and wherein ui and hi indicate location coordinates of an ith pixel in the f pixels, 1≤ i ≤ f,  and f is an integer greater than or equal to 1.

    PNG
    media_image1.png
    1017
    1388
    media_image1.png
    Greyscale

(i.e., boundary information about pixels in the image of the initial drivable region correspond to a set of two dimensional pixel coordinate locations: ¶ 73-74 pixel points defining the lane line boundaries are a set of two dimensional coordinates, i.e., “(u,v) are the coordinates of the pixel coordinate system . . . dx and dy represent the unit of length occupied by a pixel in the x and y directions of the physical coordinate system of the image, u0, v0 represent the difference between the center pixel coordinate (Ο1) of the image and the image origin pixel coordinate (Ο0) horizontal and vertical pixels . . . transformed into the image pixel coordinate system . . . point fitting curve from the lane line . . . offset correction of the projected points . . . newly obtained lane lines and the lane lines fitted by the camera as the drivable area”)
(further discussion of pixel point coordinates used as the boundary lane line information: ¶ 48 “Considering the slope of the lane line comprehensively, the Hough transform is applied to process the lower half of the image (pre-search area). By comparing and extracting the peak points of the parameter plane after Hough transform, the equation of the straight line segment of the left and right lane lines in the image is obtained”; ¶ 60 the lines of the boundaries are comprised of “pixel points” what are scanned to determine the boundaries; ¶ 61 pixel point locations are determined are mapped in the image data such that the lane line boundaries comprise a set coordinates of the pixel point locations; ¶ 39 “On the basis of obtaining the grayscale image of the image, it is necessary to extract the edge of the lane line . . . otsu method adaptive threshold (OTSU) segmentation”; ¶ 43 “area a is fitted with a straight line model, and area b is fitted with a BP neutral network model. The lane line model is shown in Figure 3, where p0 and p1 are the intersection points of the two lane lines in the area where the two fields of view meet, and q0 , q1 are the other two endpoints of the near field line, respectively”;  ¶¶ 44-47 “for area a, its lane line model can be expressed as xl=cl×yl+dl, xr=cr×yr+dr, In the above formula, cl and cr are the slopes of the left and right straight lane lines, respectively, xl and xr are the independent variables of the left and right lane lines, yl and yr are the corresponding dependent variables, dl and dr are the lane lines on the x-axis, respectively intercept”) 

With respect to claim 11, Li discloses 
the radar detection information comprises location coordinates information; or
the radar detection information comprises location coordinates information and covariance information of location coordinates.
(¶¶ 72- 76 “After fixing the camera radar position, the matrix obtained by the joint space calibration is . . . Among them, (xw, yw, zw) are the coordinates of the world coordinate system, (u, v) are the coordinates of the image pixel coordinate system, (xc, yc, zc) are the coordinates of the camera coordinate system, R represents the rotation matrix, t represents the translation matrix, f represents the focal length, dx and dy represent the unit of length occupied by a pixel in the x and y directions of the physical coordinate system of the image, u0, v0 represent the difference between the center pixel coordinate (Ο1) of the image and the image origin pixel coordinate (Ο0) horizontal and vertical pixels . . . The points are scattered on the curve model fitted by the radar, and after taking enough points, the matrix obtained by the joint calibration of the camera and the radar is projected and transformed into the image pixel coordinate system, and the position of the inflection point in (1) is used to determine the radar”; claim 1 “For the moving target detected by the radar, combined with the travelable area to make a preliminary determination of the effective target, the effective target point is transferred to the image coordinate system through projection transformation”); ¶ 35 “For the moving target information detected by the radar, it is converted into the image coordinate system through projection transformation”; ¶ 68 “First, the information of the stationary object ahead is extracted from the radar detection information, including: relative distance, azimuth and relative speed”)

With respect to claim 21, Li discloses the detection result of the region of interest comprises that the region of interest is a region in which a vehicle can travel or that the region of interest is an obstacle region in which a vehicle cannot travel 
(claim 1 “The travelable area is determined: the lane line information output by the image information processing is merged with the lane line information output by the millimeter wave radar information processing, and the travelable area is output . . . target recognition based on fusion of Vision and Millimeter Wave Radar . . . moving target . . . image processing algorithm is used for the target. Identify and output the final valid target information”; ¶ 8 “system and method based on the fusion of vision and millimeter-wave radar, which is combined with the vehicle's current lane drivable area to judge the target, and has high accuracy and strong robustness. advantage.”; ¶ 12 “Determination of drivable area: Integrate the lane line information output by image information processing with the lane line information output by millimeter wave radar information processing to output the drivable area”; ¶ 13 “Target recognition based on fusion of vision and millimeter-wave radar: For the moving targets detected by the radar, the effective target is preliminarily identified in combination with the drivable area, and the effective target points are transferred to the image coordinate system through projection transformation, and image processing algorithms are used to identify the target. Identify and output the final valid target information.”; Fig. 5, ¶¶ 21, 22, 29, 35, 70, 74-77). 
With respect to claim 22, Li discloses 
determining a result of fusion using a statistical fusion algorithm and 
(¶ 8 “fusion of vision and millimeter-wave radar, which is combined with the vehicle's current lane drivable area to judge the target”; ¶ 12-13 “Determination of drivable area: Integrate the lane line information output by image information processing with the lane line information output by millimeter wave radar information processing to output the drivable area”; ¶15 “The data processing unit is configured to receive the detection information of the camera and the millimeter wave radar, process the detection information, and output the final result.”; ¶20-21 “Taking into account the curve characteristics of the expressway and the distribution law of the stationary object group beside the road, the information of the stationary object group returned by the radar is used to fit the lane line”; ¶ 22 “Combined with the drivable area of the current lane and the type of lane line, the fusion method based on vision and millimeter wave radar is used to identify the target at the curve, which effectively eliminates the invalid target”; ¶35 “For the radar information, the static target information and the moving target information are retained after filtering the empty signal and invalid signal”; ¶ 9 “recognizing a curve target based on multi-sensor fusion provided by the present invention”)
determining whether there is a region with a suspicious detection result.
(i.e., false targets are considered a suspicious detection result, and determination of false targets is made, i.e., ¶ 35 “Combined with the lane line information fitted by vision and millimeter-wave radars, information fusion is performed to determine the drivable area of the current lane . . . moving target information . . . If it is located in the drivable area of the road, the target fusion is performed to output the final result; if it is not in the drivable area of the road, the lane line type is considered, if it is outside the dotted line, also start the machine vision target recognition module to perform target fusion, otherwise the target is considered to be a "false" target and filtered out”; ¶ 76; ¶ 4 “considering the characteristics of the radar itself, some guardrails, buildings and signs on both sides of the curve will also be transmitted back by the radar, and these targets may produce false alarms for vehicle control. Once a false alarm occurs, it may cause a traffic accident and affect the normal operation of the expressway”). 

          With respect to claim 23, Li discloses classifying image information corresponding to the region of interest using a semantic segmentation algorithm or an instance segmentation algorithm, or using a classifier3.
(i.e., straight line/ curved line, near field/ far field classification including neural network model ¶ 43 “the near field of view of the lane line appears as a straight line, and the far field of view will be divided into straight lines and curves according to the actual road conditions, and the area of interest is divided into near field areas. a and part b of the far field area. The area a is fitted with a straight line model, and the area b is fitted with a BP neural network model. The lane line model is shown in Figure 3, where p0 and p1 are the intersection points of the two lane lines in the area where the two fields of view meet, and q0 , q1 are the other two endpoints of the near field line, respectively.”; ¶60-62 “Comparing the number of pixels on both sides to complete the lane line bending direction judgment”) 
(classify type of lane line in image information, i.e., dashed line/ solid line ¶ 65 “Since the type of lane line is of great significance for judging whether the vehicle meets the lane changing conditions, and also for judging whether the obstacles in the adjacent lane have an impact on the vehicle in this lane, the type of lane line is further judged . . . If there are edge points within the range of 2 pixels on the left and right sides, the area is recorded as a solid line area, otherwise, it is recorded as a dotted line area”; classification/ high or low number of stationary objects ¶ 68).

With respect to claim 24, Li the detection result of the region of interest comprises that the region of interest is a region in which a vehicle can travel or that the region of interest is an obstacle region in which a vehicle cannot travel.
(claim 1 “The travelable area is determined: the lane line information output by the image information processing is merged with the lane line information output by the millimeter wave radar information processing, and the travelable area is output . . . target recognition based on fusion of Vision and Millimeter Wave Radar . . . moving target . . . image processing algorithm is used for the target. Identify and output the final valid target information”; ¶ 8 “system and method based on the fusion of vision and millimeter-wave radar, which is combined with the vehicle's current lane drivable area to judge the target, and has high accuracy and strong robustness. advantage.”; ¶ 12 “Determination of drivable area: Integrate the lane line information output by image information processing with the lane line information output by millimeter wave radar information processing to output the drivable area”; ¶ 13 “Target recognition based on fusion of vision and millimeter-wave radar: For the moving targets detected by the radar, the effective target is preliminarily identified in combination with the drivable area, and the effective target points are transferred to the image coordinate system through projection transformation, and image processing algorithms are used to identify the target. Identify and output the final valid target information.”; Fig. 5, ¶¶ 21, 22, 29, 35, 70, 74-77). 

With respect to claim 25, Li discloses the instructions further cause the apparatus to: 
determine a result of fusion using a statistical fusion algorithm; and 
(¶ 8 “fusion of vision and millimeter-wave radar, which is combined with the vehicle's current lane drivable area to judge the target”; ¶ 12-13 “Determination of drivable area: Integrate the lane line information output by image information processing with the lane line information output by millimeter wave radar information processing to output the drivable area”; ¶15 “The data processing unit is configured to receive the detection information of the camera and the millimeter wave radar, process the detection information, and output the final result.”; ¶20-21 “Taking into account the curve characteristics of the expressway and the distribution law of the stationary object group beside the road, the information of the stationary object group returned by the radar is used to fit the lane line”; ¶ 22 “Combined with the drivable area of the current lane and the type of lane line, the fusion method based on vision and millimeter wave radar is used to identify the target at the curve, which effectively eliminates the invalid target”; ¶35 “For the radar information, the static target information and the moving target information are retained after filtering the empty signal and invalid signal”; ¶ 9 “recognizing a curve target based on multi-sensor fusion provided by the present invention”)
determine whether there is a region with a suspicious detection result.
(i.e., false targets are considered a suspicious detection result, and determination of false targets is made, i.e., ¶ 35 “Combined with the lane line information fitted by vision and millimeter-wave radars, information fusion is performed to determine the drivable area of the current lane . . . moving target information . . . If it is located in the drivable area of the road, the target fusion is performed to output the final result; if it is not in the drivable area of the road, the lane line type is considered, if it is outside the dotted line, also start the machine vision target recognition module to perform target fusion, otherwise the target is considered to be a "false" target and filtered out”; ¶ 76; ¶ 4 “considering the characteristics of the radar itself, some guardrails, buildings and signs on both sides of the curve will also be transmitted back by the radar, and these targets may produce false alarms for vehicle control. Once a false alarm occurs, it may cause a traffic accident and affect the normal operation of the expressway”). 
With respect to claim 26, Li discloses wherein the instructions further cause the apparatus to: classify image information corresponding to a region of interest using a semantic segmentation algorithm or an instance segmentation algorithm or using classifier.4 
(i.e., straight line/ curved line, near field/ far field classification including neural network model ¶ 43 “the near field of view of the lane line appears as a straight line, and the far field of view will be divided into straight lines and curves according to the actual road conditions, and the area of interest is divided into near field areas. a and part b of the far field area. The area a is fitted with a straight line model, and the area b is fitted with a BP neural network model. The lane line model is shown in Figure 3, where p0 and p1 are the intersection points of the two lane lines in the area where the two fields of view meet, and q0 , q1 are the other two endpoints of the near field line, respectively.”; ¶60-62 “Comparing the number of pixels on both sides to complete the lane line bending direction judgment”) 
(classify type of lane line in image information, i.e., dashed line/ solid line ¶ 65 “Since the type of lane line is of great significance for judging whether the vehicle meets the lane changing conditions, and also for judging whether the obstacles in the adjacent lane have an impact on the vehicle in this lane, the type of lane line is further judged . . . If there are edge points within the range of 2 pixels on the left and right sides, the area is recorded as a solid line area, otherwise, it is recorded as a dotted line area”; classification/ high or low number of stationary objects ¶ 68).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2010/0104199 (Zhang) is cited to disclose:
[0108] Objects exhibiting motion and identified using texture-rich methods may be used in conjunction with template matching programming. Template matching includes comparing predetermined templates with an image area 504 selected in the image. Image areas within the image include a plurality of spatially related pixels selected for analysis and identifiable by image coordinates.
[0020] FIG. 10 is a flowchart for a texture-rich pixel-based method for detecting a clear path, in accordance with the disclosure;
[0021] FIG. 11 is a flowchart for a textureless pixel-based method for detecting a clear path, in accordance with the disclosure;
¶ 56 Pixel-based methods are described herein with reference to FIGS. 11 and 12. It will be appreciated that pixel-based methods make decisions based upon pixel or a group of pixels. This decision for the component patch being analyzed can be based upon pixels contained within the patch, for example, with the patch being determined to be unclear if any or some minimum number of pixels within the patch are determined to be not clear. Exemplary pixel-based methods include textureless and texture-rich methods. Texture-rich methods analyze pixelated features in an image for distinct interest points based upon a contextual view within the image. The interest points are mapped corresponding to a field-of-view in from on the vehicle 100 and a clear path is determined based upon topography of the interest points within the map. Textureless methods filter from an image non-conforming regions of the image as not belonging to a planar, consistent road surface, remaining pixels correspond to the clear path
[0080] Applying the various methods in parallel, the results can be the fused into a single map of the image (468). Fusion includes pixels identified in each of the various filtering methods. Pixels on the fused clear path map correspond to desirable driving locations in the field-of-view. Locations on the fused clear path map without pixels correspond to undesirable driving locations in the field-of-view. The processing module 120 may analyze the map for visual data indicative of a clear path of travel (471).
[0081] The textureless pixel-based method 400, described in FIG. 11, applies various methods to images in parallel to identify features in a view relevant to defining a clear path. However, it will be appreciated that these methods need not be performed in parallel, but rather the methods can be used to process images sequentially in steps or selectively to identify features in a view relevant to defining a clear path.
[0082] An addition pixel-based clear path detection method includes applying a fused texture-rich and textureless method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Classifying is not provided with a limiting definition but includes using a “semantic segmentation algorithm or an instance segmentation algorithm” or “based on a CNN” (Spec. ¶ 64), or a support vector machine or AdaBoost classifier (Spec. ¶ 149). 
        2 No limiting definition is provided for “region of interest” is provided in the specification. 
        3 Classifying is not provided with a limiting definition but includes using a “semantic segmentation algorithm or an instance segmentation algorithm” or “based on a CNN” (Spec. ¶ 64), or a support vector machine or AdaBoost classifier (Spec. ¶ 149). 
        4 Classifying is not provided with a limiting definition but includes using a “semantic segmentation algorithm or an instance segmentation algorithm” or “based on a CNN” (Spec. ¶ 64), or a support vector machine or AdaBoost classifier (Spec. ¶ 149).